WALTERS, Chief Judge,
dissenting.
I respectfully dissent. With regard to the estoppel claim, the majority supplants the jury’s verdict with its own opinion that Mr. Young’s conduct in relying upon the insurance agent’s representation to provide coverage as requested by Mr. Young was not reasonable. I cannot join in that approach.
The majority recognizes that the reasonableness of reliance is normally a factual issue for the jury. The Court then concludes, however, that it may make the reasonableness determination itself as a matter of law when the evidence leads to only one reasonable conclusion. The Court cites Brand S Corporation v. King, 102 Idaho 731, 734, 639 P.2d 429, 432 (1981) for support, parenthetically noting that Brand S reversed the denial of a motion for judgment notwithstanding the verdict on a claim asserting estoppel because the evidence did not show reasonable reliance. The precise language of Brand S in pertinent part is:
[T]he promisee must act reasonably and in reliance on the representation of the prom-isor. The respondents submitted no evidence, reasonable or otherwise, showing action in reliance on the appellant’s alleged promise. Because the record is void of evidence indicating that the respondents in any way changed their position as a result of the alleged representation and suffered a detriment as a result thereof they cannot avail themselves of the doctrine of promissory estoppel.
102 Idaho at 734, 639 P.2d at 432 (emphasis added).
There can be no question that but one conclusion reasonably could be reached in Brand S in the absence of evidence demonstrating any reliance needed for application of the doctrine of estoppel. Here, however, there was conflicting evidence — the question of reliance was hotly disputed by the parties. In such a situation, the rule found in Brand S is not applicable. Rather, the principle expressed by the Idaho Supreme Court in Watson v. Navistar International Transportation Corp., 121 Idaho 643, 827 P.2d 656 (1992), is appropriate. There, the Court addressed its role on appellate review of an order denying a motion for judgment notwithstanding the verdict, stating:
In Corbridge v. Clark Equip. Co., 112 Idaho 85, 730 P.2d 1005 (1986), we held that where the undisputed facts lead to only one reasonable conclusion, the question of whether the manufacturer has a duty to foresee, protect, or warn against product misuse is one of law for determination by the court. While we continue to adhere to this rule, we find it inapplicable in this case because of the conflicting evidence contained in the record. Where there is conflicting evidence, we are required to construe all of the evidence in favor of the jury verdict, including all reasonable inferences therefrom, to determine whether there is substantial evidence to support the verdict.
121 Idaho at 661, 827 P.2d at 674 (emphasis added). The same approach should be taken here. Construing all of the evidence in favor of the jury’s verdict, including all reasonable inferences which can be drawn from that evidence, leads me to the conclusion that there was substantial evidence to support the jury’s verdict. This was the same conclusion arrived at by the district judge below. Accordingly, the order denying the motion for judgment notwithstanding the verdict on the estoppel issue should be affirmed.
I believe my conclusion is also supported by the Supreme Court’s recent decision in Featherston v. Allstate Insurance Co., 125 Idaho 840, 875 P.2d 937 (1994). In that ease, the Court vacated a summary judgment on the basis that a genuine issue of material fact existed with respect to the duty of the insurance company to provide underinsured motorist coverage to the insured. That same duty existed in the present case. If, as *140Featherston holds, the question of the performance of that duty is a matter to be decided by the jury, then the submission of the question to the jury in this case was proper. The jury’s decision was based upon substantial, albeit conflicting, evidence and should be sustained as a logical extension of the approach taken by the Supreme Court in Featherston.
I also disagree with majority’s conclusion that the parol evidence rule precluded the Youngs’ claim based on the oral contract. In Lewis v. Continental Life and Accident Co., 93 Idaho 348, 461 P.2d 243 (1969), the Idaho Supreme Court noted that insurance contracts are unique and consumers generally lack bargaining power when purchasing insurance. 93 Idaho at 351, 461 P.2d at 246. As the district court observed in the instant case, Lewis recognized the unique nature of insurance contracts in that the policyholder seldom sees the policy until after he has met with the agent and has already committed to the insurance agreement based on the agent’s representations. The Court in Lewis stated that the insurance company is es-topped to deny coverage by asserting terms in the written contract which contradict the promises or agreements of the agent if a consumer has been induced to enter into an insurance contract in reasonable reliance on promises of or agreements with the insurance agent, and is left unprotected by insurance when the company profits from the consumer’s change of position. Relying primarily on this rule, the district court in the instant ease held that the “parol evidence rule does not bar the presentation of evidence that an insured entered into a different agreement with the company’s agent than that embodied in the policy.”
State Farm argued here, and the majority apparently agrees, that reliance on Lends is wrong, that the agent in this case made no promises or agreements beyond the written contract, and that the company did not profit because the Youngs never paid for underin-sured motorist coverage. Although there was no evidence of an articulated promise from the agent, Mr. Young testified that the agent indicated he would receive coverage sufficient to duplicate the coverage existing in the Safeco policy. The agent could only testify to her customary practice. State Farm did profit from the Youngs’ business. Although the Youngs did not pay for under-insured motorist coverage, they were induced to transfer their coverage to State Farm because the agent stated that they could save money if they insured all of their vehicles with State Farm. The Youngs originally sought only to insure a single vehicle with State Farm, but on the agent’s advice applied for coverage with State Farm for all of their vehicles. The district court determined that Mr. Young’s reliance on the oral contract, which contradicted the written policy, was reasonable in light of the circumstances. I agree and conclude that the parol evidence rule did not preclude Mr. Young’s testimony concerning the oral contract in this case.
For the benefit of the parties, I should state that I have considered the record in light of the issues raised and the arguments made by both sides. I am not persuaded that the district court erred in any respect as claimed either in the appeal by State Farm or in the cross-appeal by the Youngs. I would affirm the judgment in its entirety.